Title: To George Washington from Francis Mentges, 9 February 1782
From: Mentges, Francis
To: Washington, George


                  
                     Sir,
                      Williamsburg the 9 feb. 1782
                  
                  I was honored with your Excelencys letter of the 2d ultimo, and I am happy to find your Excel. Approbation, on the Remarks I made in the Departement of the Hospitals, I have since seen a resolve passed in Congress impowering the senior Surgeons of Hospitals to appoint a Purveyer to settle a Monthly account with the steward of the Expenditure of the Hospital stores, I have only to Observe the Proverbe—Cumunia sunt Amicoram inter se omnia—and this I have since experienced—the Reason I had for acquainting your Excel. the article of Medceyn, was that I often lamented the Death of so many brave Soldiers to Doctor Juniper.  his answer was, that there was no more than three articles to cure all the Deseases—The present state of the Hospitals, so few in Number are badly supleyd with provission.  The meat is barely eatable on that Account, I made application to the Governor, I have the Honor to inclose your Excel. his answer—I will be necsseated to send the wounded to the Corps of Invalides, and the sick, where there is no prospect of a soon recovery.  I shall furlough to their  homes—This Day the Intendant of the french army informd me that the Bill of 50 frensh Crowns I had drawn on the Paymaster General (and for no other purpose, as to enable Capts. Nolsburg & Smith Lts Martin, White & Spear, to march a Detachment of 74 men  (to the Southern army) was Protested, I have since sent an other small Detachement of 44 Men, and before I could send them I represented their situation to Count Chastellaux who was kind enough to advance 18 dol. for the making of 44 pair wollen Overalls—Therefore I expect an other protest of 18 dollars—but I am assured that the generosity of the Frensh will not allow them to call on me for the repayment of the money employd to forward the service.
                  At the arrival of the frigate La Sibele the Count Rochambeau sent to me a tierce of Burdeaux Wine and a fad Ox, to be distributed emongst the sick to enjoy themself equally with the frensh troops at the news of a young Dauphin.
                  The Count desired me to give Capt. Richardson of the Guards Permission to go to Europe he likwis mentioned that Capt. Michel was to take with him upwards of 100 prisoners to exchange for the frensh Soldiers taken in the Bonetta and carried to New york—The British prisoners are yet throughout every part of the state and are not provided with provision so that a great Number are Dead, and Deserted—I have priveous to your Excel. Orders, paid the strictest attention to the Discipline and the Cleaneness of the Hospitals likwis had I sent monthly returns to General Hand and to Col. Williams D. Ajdg. in the southern army.  I have the Honor to be with the highest Esteem Your Excellencys Most Ob. hbe Servt
                  
                     F. Mentges
                  
                  
                     N.B.  at Williamsburg 74 men
                        at Petersburg      16 
                     
                     =                      90
                     about forty will be able to be sent to the southern army out of the Number, by the 1st of marsh.
                  
                  
               